           Case 1:21-cv-04389-LGS Document 16 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 H.A., on behalf of himself and G.A., a minor,                :
                                            Plaintiffs,       :    21 Civ. 4389 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 NEW YORK CITY DEPARTMENT OF                                  :
 EDUCATION et al.,                                            :
                                            Defendants. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

         WHEREAS, Defendants filed their answer to Plaintiffs’ Complaint on July 15, 2021

(Dkt. No. 15).

         WHEREAS, an initial pre-trial conference in this matter is scheduled for July 22, 2021, at

11:00 a.m. It is hereby

         ORDERED that the initial pre-trial conference scheduled for July 22, 2021, is cancelled.

It is further

         ORDERED that by August 9, 2021, Plaintiffs shall file a motion for summary judgment,

not to exceed 25 pages. By August 30, 2021, Defendants shall file the opposition and any cross-

motion for summary judgment, not to exceed 30 pages. By September 20, 2021, Plaintiffs shall

file a reply and opposition to Defendants’ cross-motion for summary judgment if any, not to

exceed 15 pages. By October 4, 2021, Defendants shall file a reply in support of the cross-

motion for summary judgment, if any, not to exceed 10 pages. Notwithstanding these page

limits, each party has discretion over how to allocate its respective 40 pages total of briefing

across its two briefs, provided neither party exceeds the 40 pages of briefing total. It is further

         ORDERED that the parties shall Bates-stamp the administrative record (the “Record”)

such that each page has a unique Bates number. It is further
          Case 1:21-cv-04389-LGS Document 16 Filed 07/20/21 Page 2 of 2




       ORDERED that, in lieu of separate Local Rule 56.1 statements, the parties shall file a

joint statement of undisputed facts (“Joint Statement”), with citations to the Bates-stamped

Record, by the time that the first brief is due. The parties shall indicate any disputed facts

clearly in the Joint Statement. It is further

       ORDERED that, within two days of the cross-motions being fully briefed, the parties

shall email to Chambers a text-searchable copy of the Bates-stamped Record and a Word version

of the Joint Statement. Except as provided here, the parties shall follow the Individual Rules and

Emergency Rules and Practices in Light of COVID-19.

       No extensions will be granted absent extraordinary circumstances.

Dated: July 19, 2021
       New York, New York




                                                 2
